—In a support proceeding pursuant to Family Court Act article 4, the petitioner appeals from an order of the Family Court, Dutchess County (Amodeo, J.), dated January 8, 2002, which denied his objections to an order of the same court (Winslow, H.E.), dated August 3, 2001, granting the respondent’s application for a downward modification of her child support obligations.
Ordered that the order is affirmed, with costs.
Contrary to the petitioner’s contention, the record supports the Hearing Examiner’s determination that the respondent presented sufficient evidence of a change in circumstances to warrant a downward modification of her child support obligations (see Matter of Brescia v Fitts, 56 NY2d 132; Matter of Fisher v Robinson, 294 AD2d 362; see also Matter of Musumeci v Musumeci, 295 AD2d 516; Cattell v Cattell, 254 AD2d 357; Matter of Jimenez v Jimenez, 222 AD2d 589).
The petitioner’s remaining contentions are without merit. Altman, J.P., Smith, H. Miller and Mastro, JJ., concur.